NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,026,500 to vonThenon in view of U.S Patent No. 8,874,954 to Gupte et al.

VonThenon discloses:
1. A method comprising:
retrieving an identifier used by an application of a virtual machine to store application data in a storage volume (col. 6, lns. 25-37 and Fig. 4, step 402 – virtual device serial number determined);
in response to receiving a request to initiate a recovery process for the application as a recovered application, identifying a current mapping used by the application to store application data in the storage volume (col. 4, lns. 53-67 and Fig. 2, storage device mapping 208);
for each virtual disk to be restored by the recovery process:
identifying a LUN associated with the virtual disk (col. 5, ln. 65-col. 6, ln. 17 and col. 6, lns. 37-39 and Fig. 4, step 404 – virtual storage device volume name determined); and
attaching a new mapping to the recovered application by attaching the virtual disk to the virtual machine, wherein a LUN identifier of the LUN is assigned to the virtual disk (col. 6, lns. 19-39 and Fig. 4, steps 400, 404 – storage device mapping used for recovery); and
in response to attaching the new mappings to the recovered application, configuring the recovered application to utilize the new mappings for storing the application data within the virtual disks attached to the virtual machine (col. 7, ln. 59-col 8, ln. 12 and Fig. 9, steps 904-910).

VonThenon does not disclose expressly:
detaching the current mapping by detaching virtual disks of the virtual machine stored in the storage volume.

Gupte teaches detaching the current mapping by detaching virtual disks of the virtual machine stored in the storage volume (abstract and col. 9, lns. 24-31 – virtual storage detached from failed application).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify vonThenon by detaching virtual storage, as taught by Gupte.  A person of ordinary skill in the art would have been motivated to do so in order to provide a correctly functioning application, which can become unavailable due to failure, as discussed by Gupte (col. 1, lns. 26-46).

	Modified vonThenon discloses:
14. A non-transitory machine readable medium having stored thereon machine executable code which when executed by a machine, causes the machine to:
retrieve an identifier used by an application of a virtual machine to store application data in a storage volume (col. 6, lns. 25-37 and Fig. 4, step 402 – virtual device serial number determined);
in response to receiving a request to initiate a recovery process for the application as a recovered application, identify a current mapping used by the application to store application data in the storage volume (col. 4, lns. 53-67 and Fig. 2, storage device mapping 208);
detach the current mapping by detaching virtual disks of the virtual machine stored in the storage volume (Gupte - abstract and col. 9, lns. 24-31 – virtual storage detached from failed application)
for each virtual disk to be restored by the recovery process:
identify a LUN associated with the virtual disk (col. 5, ln. 65-col. 6, ln. 17 and col. 6, lns. 37-39 and Fig. 4, step 404 – virtual storage device volume name determined); and
attach a new mapping to the recovered application by attaching the virtual disk to the virtual machine, wherein a LUN identifier of the LUN is assigned to the virtual disk (col. 6, lns. 19-39 and Fig. 4, steps 400, 404 – storage device mapping used for recovery); and
in response to attaching the new mappings to the recovered application, configure the recovered application to utilize the new mappings for storing the application data within the virtual disks attached to the virtual machine (col. 7, ln. 59-col 8, ln. 12 and Fig. 9, steps 904-910).

Allowable Subject Matter
Claims 8-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The elements of independent claim 8 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations, “a virtual plugin configured to initiate a detachment of a current mapping used by the application to store application in a storage volume in response to the backup manager initiating the mapping detachment operation.”

Claims 2-7 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113